        Case 1:19-cv-01400-SHR Document 31 Filed 07/22/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JORGE RIVERA-GUADALUPE,                   :    Civil No. 1:19-CV-1400
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
CITY OF HARRISBURG BUREAU                 :
OF POLICE, JACOB PIERCE,                  :
DAUPHIN COUNTY DISTRICT                   :
ATTORNEY’S OFFICE, AND                    :
MICHAEL SPROW, ESQ.,                      :
                                          :
             Defendants.                  :   Judge Sylvia H. Rambo

                                    ORDER
      Before the court are two motions to dismiss under Rule 12(b)(6), one filed by

Defendants City of Harrisburg Bureau of Police and Detective Jacob Pierce

(“Detective Pierce”) (collectively, the “Police Defendants”) (Doc. 11), and another

filed by Defendants Dauphin County District Attorney’s Office and Michael Sprow,

Esquire (“Attorney Sprow”) (collectively, the “Prosecutor Defendants”) (Doc. 12).

For the reasons outlined in the accompanying memorandum, the Police Defendants’

motion shall be granted in part and denied in part, while the Prosecutor Defendants’

motion shall be granted in full, in the following manner:

      (1) Count 1 is hereby DISMISSED WITH PREJUDICE.

      (2) Count 2 is hereby DISMISSED IN PART WITH PREJUDICE

         regarding Plaintiff’s claim that the Defendants violated his Fourteenth

         Amendment rights by maliciously prosecuting him.          The court will,
                                         1
 Case 1:19-cv-01400-SHR Document 31 Filed 07/22/20 Page 2 of 3




  however, permit Plaintiff’s complaint to leave references to the Fourteenth

  Amendment in place, exclusively insofar as they encompass the Fourth

  Amendment’s application to Defendant state actors.

(3) Count 2 of Plaintiff’s Complaint is hereby DISMISSED IN PART

  WITHOUT PREJUDICE concerning the claims against Defendant

  Michael Sprow.

(4) Count 3 of Plaintiff’s Complaint is hereby DISMISSED IN PART WITH

  PREJUDICE against Defendants City of Harrisburg Bureau of Police and

  Defendant Dauphin County District Attorney’s Office. Plaintiff may,

  however, amend his complaint to add other government defendants as the

  proper defendants referenced in Count 3.

(5) Count 4 is hereby DISMISSED IN PART WITH PREJUDICE

  concerning his claim that Defendants conspired under 42 U.S.C. § 1985.

(6) Count 4 is hereby DISMISSED IN PART WITHOUT PREJUDICE

  concerning the conspiracy claim under 42 U.S.C. § 1983.

(7) Count 5 is hereby DISMISSED IN PART WITH PREJUDICE as

  pleaded against Defendant Michael Sprow, Esq.

(8) Count 6 is hereby DISMISSED WITH PREJUDICE against the named

  government defendants, as well as any government defendants Plaintiff

  adds to his complaint, under § 1983.


                                  2
       Case 1:19-cv-01400-SHR Document 31 Filed 07/22/20 Page 3 of 3




      (9) The motions are denied on all other bases.

      (10) Plaintiff has leave to amend his complaint and remedy all claims

         dismissed without prejudice within TWENTY-ONE DAYS of entry of

         this order.

                                             /s/ Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: July 22, 2020




                                         3
